El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Anastasio Escalera Falú y otros demandaron a Modesto Escalera Falú y otros en la Corte de Distrito de San Juan, pidiéndole que ordenara la venta en pública subasta de cierta finca urbana perteneciente en común y pro indiviso a deman-dantes y demandados.
Contestó y contrademandó una de las demandadas, Zoila Calderón. Fué el pleito a juicio y la corte lo falló decretando la división de la comunidad y la venta en pública subasta de la finca.
No conforme la demandada Calderón, apeló. Señala en su alegato ocho errores, levantando en el primero una cues-tión de jurisdicción, así:
“1. La corte erró al declararse con jurisdicción original en este asunto y al resolver que la alegación por los demandantes del valor de la casa objeto de la división en cantidad menor de $500.00 no pri-vaba al tribunal de autoridad o competencia para conocer del pleito, porque tal alegación no era necesaria.”
*6En sn relación del caso y opinión dijo la corte sentencia-dora a este respecto:
“Bu la demanda se alega que la casa en litigio tiene un valor ra-zonable de $300, y en la contestación enmendada se acepta este he’cbo como cierto, sin que hubiera evidencia en contrario. Y en su alegato manifiesta ahora la demandada compareciente que la corte carece de jurisdicción para conocer del asunto por razón de la materia o cuantía de la acción, en virtud de que el valor de la casa no excede de $500. Esta corte es una de jurisdicción general, versando el pleito sobre la disolución de la comunidad de bienes, y la alegación del valor ele la casa en cantidad me'nor de $500 no priva al tribunal de autoridad o competencia para conocer del pleito, porque tal alegación no era ne-cesaria. Oronoz v. Román, 26 D.P.R. 25; Lowande v. García, 13 D.P.R. 271.”
El caso de Oronoz v. Román, 26 D.P.R. 25 versó como éste sobre división de comunidad. En la demanda no se fijó el valor de los bienes y el demandado alegó que de ella no surgía que la corte tuviera jurisdicción por razón de la materia. La corte de distrito declaró sin lugar la excepción. Pallado el pleito en favor del demandante, apeló el deman-dado. Por uno de los errores que señalara levantó la cues-tión de jurisdicción indicada y esta corte dijo que la senten-ciadora estuvo acertada “porque siendo la de distrito de Aguadilla una corte de jurisdicción general, no era necesario que se alegara en la demanda el valor de la cosa sobre que versa el pleito para que quedara establecida su autoridad para conocer del mismo. Véase el caso de Lowande v. García, 13 D.P.R. 271, en donde se trata ampliamente esta cues-tión. ’ ’
Quizás sea conveniente agregar que luego el propio de-mandante enmendó su demanda con permiso de la» corte agre-gando que el valor de los bienes era el de tres mil dólares.
T lo resuelto en el caso de Lowande v. García, 13 D.P.R. 271, fué, copiando del resumen, lo que sigue:
“Las cortes de distrito son cortes de jurisdicción general aunque en los pleitos sobre reclamación de dinero y propiedad, están limi-tadas a aquellos casos en que la cuantía excede de quinientos dollars, *7y las cortes municipales son cortes de jurisdicción limitada; en las primeras, la jurisdicción se presume, cuando no aparece de la de-manda, pero en las segundas, es necesario que la demanda contenga alegaciones tendentes a establecer la jurisdicción de la corte.”
Si en este caso concreto que estamos considerando nada se hubiera alegado en la demanda sobre el valor de los bienes, aplicando la regla de los casos de Lowande y Oronoz, supra, se presumiría la jurisdicción de la corte de distrito, pero habiéndose alegado que el valor de los bienes cuya venta se solicita asciende a trescientos dólares, la falta de juris-dicción por razón de la cuantía, es evidente.
Esta cuestión de jurisdicción fué tratada con alguna ex-tensión en el caso de Pujals Carlo v. Corte, 40 D.P.R. 92, en el que, después de referirse a varias de sus decisiones ante-riores, la corte dijo:
‘‘Existen otras decisiones en igual sentido y bien puede decirse que por un período de más de veinte años, la corte de modo invariable vino interpretando y aplicando la sección 4 de la Ley reorga-nizadora del sistema judicial de Puerto Rico en el sentido de dar énfasis a las palabras ‘todos los asuntos civiles,’ (all civil matters) para interpretar ampliamente las que le siguen ‘basta la suma de 500 dollars,’ {to the amount of five hundred dollars) y así reco-nocer jurisdicción a las cortes municipales en todos los asuntos civi-les en que la cuantía de la reclamación llegara basta quinientos dó-lares. o el interés envuelto fuera valuable o tasable y no excediera de dieba suma, eon las excepc'ones indicadas. García v. Registrador supra, y Valdivieso v. Rivera, supra. Sólo bace un año, en el caso de Colón Caballero, supra, se puso el énfasis en las palabras ‘inte-reses inclusive’ y se restringió el alcance de las que le precedían, limi-tando así la jurisdicción de las cortes munic'pales a reclamaciones de dinero únicamente.
“Sometida abora la cuestión de nuevo a nuestro examen, con el pensamiento fijo en ella, creemos que debe prevalecer la anterior ju-risprudencia convertida en práctica constante por un largo período de tiempo y al amparo de la cual se ban dictado seguramente cientos de sentencias resolviendo asuntos referentes a propiedad inmueble.”
Poco después en González v. Corte, 40 D.P.R. 158, ratificando la jurisprudencia, se resolvió que: “Las cortes muni-*8cipales tienen jurisdicción en pleitos sobre reivindicación de bienes inmuebles cuando la cuantía de éstos no excediere de quinientos dólares.”
Y más tarde en Porrata v. Caribbean Casualty Co., 42 D.P.R. 856, 857, en Pérez v. Corte, 47 D.P.R. 580, 585, y en Escobar Rosario v. Registrador, 55 D.P.R. 193, 196, se citó el caso con aprobación.
La acción para dividir la cosa poseída en común en un caso como éste en el que no existen menores, no está com-prendida en ninguna de las excepciones reconocidas por la jurisprudencia a la regla general.
En tal virtud no habiéndosenos citado precepto de ley al-guno o jurisprudencia en el sentido de que la jurisdicción de las cortes de distrito para conocer de casos de tal naturaleza sea exclusiva, debe aplicárseles la regla general y aplicada precisa resolver que erró la corte de distrito al declararse con jurisdicción original para-conocer del pleito y resolverlo ya-que el valor de la casa cuya división se solicitaba, era inferior a quinientos dólares. Y careciendo de jurisdicción, todo cuanto en los méritos resolviera dicha corte cae por su base, sin que deba entrarse a considerar si estuvo o no acer-tada en su resolución.

Procede, pues, declarar el recurso con lugar, revocar la sentencia apelada y dictar otra declarando que la corte no tiene jurisdicción para conocer en primera instancia 'del pleito, con las costas pero sin comprender en ellas los hono-rarios de abogado.